                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

CHRISTOPHER DAVIS-CLAIR,
                                                       OPINION AND ORDER
                           Petitioner,
                                                              19-cv-44-bbc
             v.

WARDEN GARY BOUGHTON,

                           Respondent.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

      Petitioner Christopher Davis-Clair has filed a pro se petition for a writ of habeas

corpus under 28 U.S.C. § 2254. He challenges a judgment of conviction entered on

November 14, 2013 by the Circuit Court for Milwaukee County, Wisconsin, for first

degree intentional homicide and first degree reckless injury, in Case No. 2013CF97.

Petitioner raises the following grounds for relief in his petition: (1) the trial court

erroneously denied his motion to suppress his confession; (2) trial counsel was ineffective

for failing to investigate and present evidence that petitioner was intoxicated, that

petitioner’s statements were coerced, and that petitioner had invoked his right against

self-incrimination; (3) counsel was ineffective for failing to conduct a pre-trial

investigation regarding whether petitioner was the shooter; and (4) detectives violated

petitioner’s rights under Miranda v. Arizona, 384 U.S. 436 (1966).




                                             1
       The state has responded to the petition, arguing that all of petitioner’s habeas

claims are barred by the doctrine of procedural default because he failed to present his

claims to the Wisconsin Supreme Court for review after the Wisconsin Court of Appeals

affirmed his conviction. The state also argues that petitioner’s claims fail on the merits.

Petitioner has responded to the state’s arguments by filing a motion to hold his habeas

petition in abeyance while he attempts to exhaust his claims in state court, dkt. #12; a

motion for appointment of counsel, dkt. #15; and a motion to file an amended brief in

support of his habeas petition that addresses the state’s procedural default and merits

arguments, dkt. #23. I am granting petitioner’s motion to file an amended brief, which I

will consider in deciding his other motions.

       The state court records show that petitioner’s claims are procedurally defaulted,

and petitioner has failed to show that this court should overlook his default and hear his

petition on the merits. Accordingly, I must dismiss the pending petition.




                                        OPINION

       Before seeking a writ of habeas corpus in federal court, a state prisoner must first

give the state courts a full and fair opportunity to resolve any federal constitutional

claims. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); 28 U.S.C. § 2254(b)(1)(A).

This legal principle, sometimes referred to as comity, recognizes that state and federal

courts are equally bound to guard against constitutional violations, and federal courts

should not overturn a state conviction unless the state courts have had an opportunity to


                                               2
correct the violation in the first instance. Id.; Rose v. Lundy, 455 U.S. 509, 515 (1982).

To insure the state courts have had this opportunity, a prisoner must show that he

invoked “one complete round of the State’s established appellate review process,”

Boerckel, 526 U.S. at 846, meaning that he must have presented his claims to the highest

state court for a possible ruling on the merits. Lieberman v. Thomas, 505 F.3d 665, 669

(7th Cir. 2007). In Wisconsin, this means that a petitioner must pursue relief all the way

to the Wisconsin Supreme Court. Petitioner did not do this.

       After the Wisconsin Court of Appeals affirmed petitioner’s conviction, petitioner’s

appellate attorney determined that a petition for review with the Wisconsin Supreme

Court would be without any arguable merit. Appellate counsel filed a partial petition for

review under Wis. Stat. § 809.32(4), which governs the procedure for no-merit petitions.

The partial petition contained only a statement of the case and an appendix containing

the required documents listed in Wis. Stat § 809.62(2)(f).        Dkt. #10-6.     Appellate

counsel told petitioner that he was responsible for filing the rest of the petition and that

he must do so by December 7, 2017. Id.

       Petitioner moved the supreme court to extend his deadline for filing a statement of

the legal issues in support of his petition for review. Dkt. #10-4 at 1-2. The supreme

court granted petitioner an additional 30 days, to January 12, 2018, to “serve and file a

statement in support of review,” and stated that if petitioner did not file the statement by

that time, the matter would be “disposed of based solely on the petition filed” by

petitioner’s attorney. Id. Petitioner did not file anything with the court by that date,


                                             3
and never filed a statement in support of his petition for review. Instead, on February 6,

2018, three weeks after his deadline for filing his statement in support, petitioner sent a

letter to the court stating that he wanted to file a statement in support of his petition.

Dkt. #25-1. The supreme court took no action on petitioner’s letter and, on February

13, 2018, denied his petition for review based on the partial materials submitted by his

counsel. Dkt. #10-7.

      Because petitioner never filed a completed petition for review that presented his

claims to the Wisconsin Supreme Court, he failed to exhaust his claims in state court.

Richardson v. Lemke, 745 F.3d 258, 268 (7th Cir. 2014) (to properly raise issue on

habeas review, petitioner must have fairly presented the issue through one complete

round of state court review).    Petitioner concedes that he failed to file a completed

petition with the supreme court. Dkt. #25 at 20. However, he contends that his default

should be excused.

      When a petitioner has procedurally defaulted on a claim by failing to present it in

state court, a federal court may not consider the claim in a habeas petition unless the

petitioner can show cause and prejudice for his failure to exhaust his claims, Edwards v.

Carpenter, 529 U.S. 446, 451 (2000), or show that dismissal would result in a

fundamental miscarriage of justice. Schlup v. Delo, 513 U.S. 298, 315 (1995). To meet

the “cause” exception, a petitioner must show that there was “some objective factor

external to the defense” that prevented him from pursuing his claim in state court.

Harris v. McAdory, 334 F.3d 665, 668 (7th Cir. 2003). To show that dismissed of the


                                             4
claim would result in a fundamental miscarriage of justice, the petitioner must show that

in light of new evidence, not presented at trial, it is more likely than not that no

reasonable juror would have found petitioner guilty beyond a reasonable doubt. Schlup,

513 U.S. at 315; Jones v. Calloway, 842 F.3d 454, 461 (7th Cir. 2016).

      Petitioner has not shown cause for his default. The record shows that petitioner’s

attorney explained to petitioner that he would have to file a statement in support of his

petition for review to the supreme court on his own. Petitioner requested an extension of

his deadline for doing so, but failed to file the required statement. Petitioner now says

that he did not submit a statement in support of his petition for review because he was

confused by supreme court’s issuance of the remittitur in his case.      He says that he

believed that the remittitur meant that the supreme court had granted him a new trial.

Petitioner’s explanation does not make sense.     The supreme court did not issue the

remittitur until petitioner’s deadline for filing his statement had passed and after the

petition had already been denied. Moreover, even if petitioner was confused about the

process, his pro se status and lack of legal knowledge do not constitute adequate grounds

to excuse a default, at least by itself. Harris v. McAdory, 334 F.3d 665, 668 (7th Cir.

2003); Dellinger v. Bowen, 301 F.3d 758, 766 (7th Cir. 2002); Henderson v. Cohn, 919

F.2d 1270, 1272-73 (7th Cir. 1990).

      Finally, petitioner has not attempted to show that he is actually innocent. Schlup

v. Delo, 513 U.S. at 315; Jones, 842 F.3d at 461. “To be credible, a gateway claim

requires ‘new reliable evidence—whether it be exculpatory scientific evidence, trustworthy


                                            5
eyewitness accounts, or critical physical evidence—that was not presented at trial.’”

Thomas v. Williams, 822 F.3d 378, 387 (7th Cir. 2016) (citations omitted). Petitioner

has not identified any such evidence.

       For all these reasons, I must dismiss the petition on grounds of procedural default.

I will also decline to issue a certificate of appealability as to the claims advanced in the

habeas corpus petition. 28 U.S.C. § 2253(c)(2); Rule 11 of the Rules Governing Section

2254 Cases. For the reasons stated in this order, I find that reasonable jurists would not

debate whether this court was correct in its procedural ruling. Slack v. McDaniel, 529

U.S. 473, 484 (2000) (“When the district court denies a habeas petition on procedural

grounds without reaching the prisoner’s underlying constitutional claim, a COA should

issue when the prisoner shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.”)




                                         ORDER

       IT IS ORDERED that

       1. Petitioner Christopher Davis-Clair’s motion for additional time and to hold

petition in abeyance, dkt. #12, and motion for appointment of counsel, dkt. #15, are

DENIED.




                                             6
     2. Petitioner’s motion to file an amended brief in support of his habeas petition,

dkt. #23, is GRANTED.

     3. Petitioner’s motion for a writ of habeas corpus is DENIED.

     4. No certificate of appealability shall issue.

     5. The clerk of court is directed to enter judgment accordingly and close this case.




     Entered this 27th day of February, 2020.




                                         BY THE COURT:

                                         /s/
                                         _________________________________
                                         BARBARA B. CRABB
                                         District Judge




                                            7
